

Exhibit 10.3






WEYERHAEUSER COMPANY
2015 DEFERRED COMPENSATION PLAN




















--------------------------------------------------------------------------------



TABLE OF CONTENTS
1.
Purpose
1


 
 
 
2.
Effective Date and Other Bonus Award Plans
1


 
(a) Effective Date
1


 
(b) Other Award Plans
1


 
 
 
3.
Applicable Law
2


 
 
 
4.
Definitions
2


 
 
 
5.
Eligibility
5


 
 
 
6.
Deferrals
5


 
(a) Deferral Amounts
5


 
(b)  Election Procedure
6


 
 
 
7.
Accounts
7


 
(a) Base Salary Deferrals
7


 
(b) Cash Award Deferrals
7


 
(c) Stock Equivalent Deferrals
7


 
 
 
8.
Payments
8


 
(a) Base Salary Deferrals and Cash Award Deferrals
9


 
(b) Stock Equivalent Deferrals
10


 
 
 
9.
General Payment Provisions
12


 
(a) Cash Payment; Default Payment
12


 
(b) No Acceleration
12


 
(c) Unforeseeable Emergency
13


 
(d) Segregation of Funds
14


 
(e) Death Benefits
14


 
(f) Withholding Payment
15


 
(g) Incompetency
15


 
 
 
10.
Administration and Amendment of the Plan
15


 
(a) Powers of the Administrator
16


 
(b) Expenses of the Plan
16


 
(c) Amendment and Termination
16


 
(d) Participants' Rights
16


 
 
 
11.
Claims Procedure
16


 
(a) Filing a Claim
17


 
(b) Claim Review
17


 
(c) Appealing a Claim Denial
18


 
(d) Decision on Appeal
18




WEYERHAEUSER COMPANY
2015 DEFERRED COMPENSATION PLAN    -i-    



--------------------------------------------------------------------------------



 
(e)  Filing Suit
19


 
(f) Claims Involving Applications for Unforeseeable Emergency Distributions
20


 
(g) Disability Claims
20


 
 
 
12.
Miscellaneous
21


 
(a) Rights Unsecured
21


 
(b) Construction of Plan
21


 
(c) Alienation Prohibited
22


 
(d) Taxes
22


 
(e) No Guaranty of Tax Consequences
22


 
(f) Participant's Cooperation
22


 
(g) Successors and Assigns
22


 
(h) Applicable Law and Venue
23


 
(i) Notice
23





Schedule A - Award Plans







WEYERHAEUSER COMPANY
2015 DEFERRED COMPENSATION PLAN    -ii-    



--------------------------------------------------------------------------------



WEYERHAEUSER COMPANY
2015 DEFERRED COMPENSATION PLAN

1.
Purpose. The purpose of this Weyerhaeuser Company 2015 Deferred Compensation
Plan (the "Plan") is to:

(a)
give recognition, in addition to base salaries, to Participants who contribute
significantly to the business success of the Company, thereby further ensuring
that the Company will continue to benefit from a strong and able management;

(b)
permit Participants to defer receipt of any part or all of certain base salaries
and incentive awards;

(c)
permit and encourage Stock Equivalent Participants to receive deferred Awards in
Stock Equivalents, the growth in value of which should reflect better
performance by the Company during the period of deferral; and

(d)
encourage Participants to remain in the service of the Company.

2.
Effective Date and Other Bonus Award Plans.

(a)
Effective Date. The Plan was most recently amended and restated effective as of
November 1, 2010. This amendment and restatement is effective as of January 1,
2015 and applies to deferrals and distributions of Base Salary and Awards earned
in 2015 and subsequent years.

(b)
Other Award Plans. All amounts deferred pursuant to the provisions of other
bonus award plans and deferred compensation plans and not the Plan shall be paid
in accordance with the provisions of such other plans. All references to the
"Comprehensive Incentive Compensation Plan" in any other benefit plan, program
or policy maintained by the Company for active employees on or after January 1,
2007 shall be deemed to refer to the “2015 Deferred


WEYERHAEUSER COMPANY
2015 DEFERRED COMPENSATION PLAN    -1-    



--------------------------------------------------------------------------------



Compensation Plan” (or, with respect to periods prior to the Effective Date of
this Plan, the “2011 Deferred Compensation Plan” or the "Deferred Compensation
Plan").

3.
Applicable Law. The Company intends that the Plan will constitute, and will be
construed and administered as, an unfunded plan of deferred compensation for a
select group of management or highly compensated employees within the meaning of
ERISA and the Code. In addition, the Plan is intended to comply with
Section 409A and any official guidance issued thereunder. Notwithstanding any
other provision of the Plan, the Plan shall be interpreted, operated and
administered in a manner consistent with this intention to the extent the
Administrator deems necessary to comply with the requirements of Section 409A
and any official guidance issued thereunder and to avoid the imposition of any
penalty thereunder. In addition, notwithstanding anything in Paragraph 10(d) to
the contrary, the Plan shall be deemed to be amended, and any deferrals and
distributions hereunder shall be deemed to be modified, to the extent necessary
to comply with such requirements of Section 409A.

4.
Definitions.

(a)
"Administrator" means the President and Chief Executive Officer of Weyerhaeuser
Company or his or her delegate.

(b)
"Award" means the amount of incentive bonus granted to a Participant for an
Award Year as determined under the terms of an Award Plan.

(c)
"Award Plan" means each incentive compensation plan listed in Schedule A hereto.

(d)
"Award Year" means the fiscal or calendar year in which the service is performed
for which a Participant earns an Award. For an Award involving a multiyear
performance period, Award Year means the applicable performance period.


WEYERHAEUSER COMPANY
2015 DEFERRED COMPENSATION PLAN    -2-    



--------------------------------------------------------------------------------



(e)
"Base Salary" means a Participant's annual rate of pay for the applicable
calendar year, excluding all other pay elements (such as bonus payments and
relocation allowances).

(f)
"Base Salary Deferral" means the portion of Base Salary deferred under the Plan,
with interest.

(g)
"Cash Award Deferral" means the portion of an Award deferred under the Plan in
the form of cash, with interest.

(h)
"Code" means the Internal Revenue Code of 1986, as amended.

(i)
"Committee" means the Compensation Committee of the Board of Directors of
Weyerhaeuser Company.

(j)
"Company" means Weyerhaeuser Company and includes, where indicated by the
context, each of its majority-owned U.S. subsidiaries and affiliates which
participate in the Plan as of the Effective Date or with the approval of the
Administrator.

(k)
"Disability" means a medical condition in which a Participant is either entitled
to total and permanent disability benefits under the Social Security Act or
judged to be totally and permanently disabled by the Administrator.

(l)
"Effective Date" has the meaning set forth in Paragraph 2(a).

(m)
"Eligible Employee" means any Employee who is eligible to participate in the
Plan under the terms of Paragraph 5.

(n)
"Employee" means any person who is classified by the Company as actively
employed by the Company and who is compensated on a salaried basis (exempt or
non-exempt) as reflected on the Company's payroll records, but excluding any
such person who is reclassified by a court, governmental agency or the Company
as a common law employee of the Company.


WEYERHAEUSER COMPANY
2015 DEFERRED COMPENSATION PLAN    -3-    



--------------------------------------------------------------------------------



(o)
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.

(p)
"Participant" generally means an Eligible Employee who has deferred Base Salary
or an Award under the Plan, but under no circumstances shall any member of the
Committee be deemed to be a Participant hereunder.

(q)
"Plan" has the meaning set forth in Paragraph 1.

(r)
"Price per share" means the closing price of the common stock of the Company on
the New York Stock Exchange on the Trading Day in question.

(s)
"Retirement" means a Separation from Service with the Company constituting a
"Retirement" as defined in the Weyerhaeuser Company Pension Plan.

(t)
"Section 409A" means Code Section 409A and regulations and other guidance
promulgated thereunder.

(u)
"Separation from Service" has the meaning set forth under Section 409A and
generally includes a Participant's termination of employment with Weyerhaeuser
Company and all of its majority-owned subsidiaries.

(v)
"Specified Employee" means a Participant who, as of the date of the
Participant's termination of employment for any reason, is a key employee of the
Company. A Participant is a key employee if the Participant meets the
requirements of Code Section 416(i)(1)(A)(i), (ii) or (iii) (applied in
accordance with the regulations thereunder and disregarding Code Section
416(i)(5)) at any time during the 12-month period ending on a Specified Employee
identification date of December 31. If a Participant is a key employee as of
such December 31, the Participant shall be treated as a Specified Employee for
the entire 12-month period beginning on the next following April 1.


WEYERHAEUSER COMPANY
2015 DEFERRED COMPENSATION PLAN    -4-    



--------------------------------------------------------------------------------



(w)
"Stock Equivalent" means a deferred unit of an account that is equivalent in
value to one share of common stock of the Company.

(x)
"Stock Equivalent Deferral" means the portion of the Award deferred under the
Plan in the form of Stock Equivalents, increased or decreased by a reference to
the market price and dividend history of shares of common stock of the Company.

(y)
"Stock Equivalent Participant" means an Employee designated by the Administrator
as eligible for a Stock Equivalent Deferral.

(z)
"Trading Day" means a day that the New York Stock Exchange is open for business.

(aa)
"Unforeseeable Emergency" means a severe financial hardship to the Participant
resulting from a sudden or unexpected illness or accident of the Participant,
the Participant's spouse or dependent (as defined in Code Section 152(a)), loss
of the Participant's property due to casualty, or other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant, all as determined in accordance with Section 409A.

5.
Eligibility. The Administrator shall determine each Employee’s eligibility to
participate in the Plan. Each Employee determined to be eligible by the
Administrator shall be an Eligible Employee as of the date of determination.

6.
Deferrals.

(a)
Deferral Amounts. A Participant may elect to defer receipt of (i) a percentage
(which is no less than 10% and no more than 50%) of his or her Base Salary
otherwise payable during a calendar year and/or (ii) a percentage (which is no
less than 10% and no more than 100%) of an eligible Award.


WEYERHAEUSER COMPANY
2015 DEFERRED COMPENSATION PLAN    -5-    



--------------------------------------------------------------------------------



(b)
Election Procedure.

(i)
General. A Participant shall notify the Administrator in writing during an
election period (at such time and pursuant to such procedures as determined and
communicated by the Administrator) prior to the beginning of each applicable
calendar year or Award Year. The election for a Stock Equivalent Participant who
has elected to defer an Award shall include a choice between Cash Award
Deferrals or Stock Equivalent Deferrals. The election shall specify the timing
and form of payments to the extent provided in this Paragraph and Paragraph 8,
and the election shall be irrevocable according to its terms but in any case
cannot be revoked later than the day immediately prior to the applicable
calendar year or Award Year.

(ii)
Newly Eligible Employees. Upon initial eligibility for the Plan, an Eligible
Employee may begin participation by submitting the election referred to in
subparagraph (i) above to the Administrator within 30 days of the date the
Eligible Employee became eligible to participate in the Plan. Such election
shall only be effective for the deferral of compensation paid for services to be
performed after the election. If no deferral election is submitted within this
30-day period, the Eligible Employee shall next be eligible to participate
beginning January 1st of the next following calendar year or Award Year and must
submit a deferral election in accordance with subparagraph (i) above. This
subparagraph shall not apply to any Employee who, though newly eligible to
participate in the Plan, was previously eligible to participate in the Plan or
any comparable arrangement under Section 409A, at any time during the 24-month
period ending on the date the Employee again became eligible to participate in
the Plan, other than participation in the form of the accrual of earnings.


WEYERHAEUSER COMPANY
2015 DEFERRED COMPENSATION PLAN    -6-    



--------------------------------------------------------------------------------



7.
Accounts.

(a)
Base Salary Deferrals. All amounts deferred under the Base Salary Deferral shall
be credited to the Participant's account on the day they would otherwise have
been paid in cash. Interest shall thereafter accrue on Base Salary Deferrals at
a rate to be designated from time to time by the Committee through the payment
date. Interest shall be compounded monthly.

(b)
Cash Award Deferrals. All amounts deferred as a Cash Award Deferral shall be
credited to the Participant's account as of the end of the Award Year with
respect to which the deferred Award was made. Interest shall accrue on the Cash
Award Deferrals at a rate to be designated from time to time by the Committee
commencing with the first day of the calendar year following the Award Year and
through the payment date. Interest shall be compounded monthly.

(c)
Stock Equivalent Deferrals.

(i)
General. All amounts deferred as a Stock Equivalent Deferral shall be credited
to the Stock Equivalent Participant's account promptly following the
determination of deferred units in accordance with subparagraph (iii) below. The
minimum deferral period for Stock Equivalent Deferrals is five years. The
minimum deferral period shall begin on January 1 of the year following the Award
Year.

(ii)
Premiums. Stock Equivalent Participants' accounts shall be credited with a
premium based on an Award deferred in the form of Stock Equivalents. The premium
shall be calculated by multiplying the amount of an Award deferred in the form
of Stock Equivalents by a multiple to be determined by the Committee on an
annual basis. The premium shall be credited to each such Participant's account
as Stock Equivalents and credited at the same time as the related deferred
Award. The premium, including any appreciation and dividend equivalents thereon,
shall be forfeited if such Participant's


WEYERHAEUSER COMPANY
2015 DEFERRED COMPENSATION PLAN    -7-    



--------------------------------------------------------------------------------



employment with the Company terminates prior to completing the minimum five-year
deferral period unless such termination (A) is due to death, Disability or
Retirement or (B) is a “Qualifying Termination” following a “Change in Control”
(as such terms are defined in the Executive Change in Control Agreement (Tier I)
or Top Management Change in Control Plan (Tier II), each as in effect on the
date of the Participant’s termination, and limited to Participants who are
covered by such Agreement or Plan).

(iii)
Number of Deferred Units. To determine the number of deferred units or fractions
thereof credited to a Stock Equivalent Participant's account, the amount of
Stock Equivalent Deferrals and any premium shall be divided by the median
closing price per share of Company stock for the last 11 Trading Days of January
in the year following the Award Year. In the event, at any time or from time to
time, of a stock dividend, stock split, reverse stock split, combination or
exchange of shares, recapitalization, merger, consolidation, or other change in
the Company's structure, the Committee shall make proportional adjustments in
the number of Stock Equivalent units credited to a Stock Equivalent
Participant’s accounts. Any such adjustments made by the Committee shall be
conclusive and binding for all purposes of the Plan.

(iv)
Dividend Equivalents. Each Stock Equivalent unit credited to a Stock Equivalent
Participant's account shall also be credited with an amount equivalent to each
dividend declared on common shares of the Company. The amount of such dividend
equivalents shall be divided by the closing price per share of common stock on
the payable date for such dividend to determine the number of additional
deferred units or fractions thereof credited to such Participant's account,
which shall be credited to such account as of the payable date.

8.
Payments.


WEYERHAEUSER COMPANY
2015 DEFERRED COMPENSATION PLAN    -8-    



--------------------------------------------------------------------------------



(a)
Base Salary Deferrals and Cash Award Deferrals.

(i)
Timing of Payment. Payment of Base Salary Deferrals and Cash Award Deferrals
shall commence in the calendar year immediately following the year of a
Separation from Service (generally in January of such calendar year). In no
event shall payment on account of a Participant's Separation from Service be
made earlier than six months after the date of such Separation from Service if
the Participant is then a Specified Employee, in which case payment shall occur
on the earliest date permitted by this subparagraph and Section 409A and
interest shall continue to accrue pursuant to Paragraphs 7(a) and/or 7(b) until
the payment date.

(ii)
Form of Payment. At the time of electing a Base Salary Deferral or a Cash Award
Deferral, a Participant may elect payment in the form of a lump sum or in annual
installments payable over a period of up to 10 years. If the Participant elects
to have payment made in annual installments, the installments shall be paid in
each calendar year during the installment period, generally in January (except
that the first installment may be delayed in the case of a Specified Employee as
provided in subparagraph (i) above). The amount of each installment payment
shall be computed by multiplying a fraction, the numerator of which is one and
the denominator of which is the number of years remaining in the payment period,
by the remaining installments plus accrued interest (e.g., 1/10th is paid in the
first year of a 10‑year payment period; 1/9th of the remaining balance in the
second year; 1/8th of the remaining balance in the third year, etc., over the
10 years).

(iii)
Death of Participant. The above provisions are inapplicable in the case of the
Participant's death, in which case the provisions of Paragraph 9(e) shall apply.


WEYERHAEUSER COMPANY
2015 DEFERRED COMPENSATION PLAN    -9-    



--------------------------------------------------------------------------------



(b)
Stock Equivalent Deferrals.

(i)
Timing of Payment. Payment of amounts deferred as Stock Equivalent Deferrals
shall commence in the calendar year immediately following the year of a
Separation from Service (generally in February of such calendar year), subject
to the minimum five-year deferral period for Stock Equivalent Deferrals
described in Paragraph 7(c)(i) above. In no event shall payment on account of a
Stock Equivalent Participant's Separation from Service be made earlier than six
months after the date of such Separation from Service if the Stock Equivalent
Participant is then a Specified Employee, in which case payment shall occur on
the earliest date permitted by this subparagraph and Section 409A and, to the
extent such six-month delay has not expired by the valuation date set forth in
Paragraph 8(b)(ii), such account shall be transferred to the Plan's
interest-bearing account described in Paragraph 7(a) at the time payment would
have otherwise been made but for such six-month delay and interest shall accrue
thereafter, compounded monthly, until paid. The value of the account at transfer
shall be the price per share of the Common Stock of the Company as of the close
of the Trading Day on the transfer date.

(ii)
Form of Payment. At the time of electing Stock Equivalent Deferrals, a Stock
Equivalent Participant may elect payment in the form of a lump sum or in annual
installments payable over a period of up to 10 years. If the Participant elects
to have payment made in annual installments, the installments generally shall be
paid in each calendar year during the installment period, generally in February
(except that the first installment may be delayed in the case of a Specified
Employee as provided in subparagraph (i) above). If installment payments must be
delayed due to application of the minimum five-year deferral period for Stock
Equivalent Deferrals, there shall be no


WEYERHAEUSER COMPANY
2015 DEFERRED COMPENSATION PLAN    -10-    



--------------------------------------------------------------------------------



change to the number of installments elected by the Participant, but payment of
such installments shall not commence until the calendar year following the end
of the minimum deferral period, generally in February. The amount of each annual
installment payment shall be computed by multiplying a fraction, the numerator
of which is one and the denominator of which is the number of installments
remaining, by the remaining portion of units credited to the Stock Equivalent
Participant's account to determine the number of units for which payment is to
be made. The number of units shall be multiplied by the median closing price per
share of Company stock for the last 11 Trading Days of January of the payment
date to determine the amount of cash to be paid.
(iii)
Death of Participant. The above provisions are inapplicable in the case of the
Stock Equivalent Participant's death, in which case the provisions of Paragraph
9(e) shall apply but the minimum five-year deferral period shall not apply.

(iv)
Automatic Account Transfer. Subject to the forfeiture provision of
Paragraph 7(c)(ii), upon the date of a Stock Equivalent Participant's Separation
from Service for reasons other than death, Disability or Retirement, his or her
account shall be automatically transferred to the Plan's interest-bearing
account described in Paragraph 7(a) and interest shall accrue thereafter,
compounded monthly, until paid. The value of the account at transfer shall be
the price per share of the common stock of the Company as of the close of the
Trading Day on the transfer date. No dividend equivalents shall accrue
thereafter. Notwithstanding the transfer of a Participant’s account pursuant to
this provision, payment of such account shall continue to be subject to the
minimum five-year deferral period where applicable in accordance with this
Paragraph 8(b).


WEYERHAEUSER COMPANY
2015 DEFERRED COMPENSATION PLAN    -11-    



--------------------------------------------------------------------------------



(v)
Election at 60th Birthday. At any time after a Stock Equivalent Participant's
60th birthday, such Participant (or his or her beneficiary or beneficiaries) may
irrevocably elect to establish and fix a firm price for some or all Stock
Equivalents currently credited to such portion of his or her account to the
extent such Stock Equivalents have satisfied the minimum five-year deferral
period. The firm price shall then be the price per share of the common stock of
the Company as of the close of the Trading Day on the date of the delivery of
such election to the Plan's record keeper if delivered before the close of the
New York Stock Exchange, or the next following Trading Day if delivered after
the closing of the New York Stock Exchange. Interest at the rate described in
Paragraph 7(b) shall thereafter be earned and compounded monthly. An election
under this Paragraph shall not accelerate actual payment of the Stock Equivalent
Participant's account.

9.
General Payment Provisions.

(a)
Cash Payment; Default Payment. All payments under the Plan shall be made in
cash. If the Participant fails to make a valid election of a payment option, the
payment shall be made in a single lump sum payment in the calendar year
immediately following the year of the Participant’s Separation from Service
(generally in January or February of such year, as applicable), except to the
extent a six-month delay is required under Paragraph 8 with respect to a
Participant who is a Specified Employee and subject to the applicable minimum
deferral periods for Stock Equivalent Deferrals.

(b)
No Acceleration. The acceleration of the time or schedule of any payment due
under the Plan is generally prohibited. Certain distributions under the Plan may
be accelerated, however, to the extent expressly permitted under Section 409A.


WEYERHAEUSER COMPANY
2015 DEFERRED COMPENSATION PLAN    -12-    



--------------------------------------------------------------------------------



(c)
Unforeseeable Emergency. Payment of a Participant's accounts, other than with
respect to Stock Equivalent Deferrals still subject to the five-year minimum
deferral period, may be made to the Participant in the event of an Unforeseeable
Emergency, subject to the following provisions:

(i)
A Participant may, while he or she remains an active Employee, make application
to the Committee to receive a payment in a lump sum of all or a portion of his
or her vested accounts because of an Unforeseeable Emergency;

(ii)
A payment because of an Unforeseeable Emergency shall not exceed the amount
required to satisfy the Unforeseeable Emergency plus amounts necessary to pay
taxes reasonably anticipated as a result of such payment, after taking into
account the extent to which the Unforeseeable Emergency may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant's assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship);

(iii)
The Participant's request for a payment on account of an Unforeseeable Emergency
must be made in writing to the Committee, supported by such evidence as the
Committee may require and specify (A) the nature of the financial hardship,
(B) the total amount requested to be paid from the Participant's vested accounts
and (C) the total amount of the actual expense incurred or to be incurred on
account of the Unforeseeable Emergency;

(iv)
Payment on account of an Unforeseeable Emergency shall be made within 60 days
following the receipt of the Participant's request. After 60 days, the
Participant's request shall be deemed denied;

(v)
Payment shall be made from the Participant’s vested accounts in the following
order: (A) first, from amounts attributable to Base Salary Deferrals and Cash
Awards Deferrals, and (B) next, from amounts


WEYERHAEUSER COMPANY
2015 DEFERRED COMPENSATION PLAN    -13-    



--------------------------------------------------------------------------------



attributable to Stock Equivalent Deferrals that have satisfied the five-year
minimum deferral period. With respect to each of these two categories, payment
shall be made pro rata from all subaccounts within the category; and
(vi)
If payment is made to a Participant from amounts attributable to Stock
Equivalent Deferrals that have satisfied the five-year minimum deferral period,
such Stock Equivalent Deferrals shall be valued based on the price per share of
the common stock of the Company as of the close of the Trading Day that next
precedes the date on which the Committee approves such Participant’s application
for payment.

A payment due to an Unforeseeable Emergency shall not affect any deferral
election previously made by the Participant.
(d)
Segregation of Funds. The Company shall be under no obligation to segregate any
deferred funds, and each Participant should realize that such unsegregated funds
are subject to the claims of the Company's general creditors.

(e)
Death Benefits.

(i)
Payment Following Death of Participant. Notwithstanding anything in the
foregoing provisions of the Plan to the contrary, in the event of the death of
the Participant before the complete distribution of his or her account, the
entire account shall be paid to the Participant’s beneficiary in the calendar
year immediately following the year of the Participant’s death (generally in
January and/or February of such year, as applicable). For this purpose, the
Participant’s “account” refers to all of the Participant’s accounts under the
Plan.

(ii)
Beneficiaries. A Participant may appoint a beneficiary or beneficiaries to
receive payments of the Participant's account upon the Participant's death. The
beneficiary appointment shall be made in a


WEYERHAEUSER COMPANY
2015 DEFERRED COMPENSATION PLAN    -14-    



--------------------------------------------------------------------------------



form to be supplied by the Administrator and may be revoked or superseded at any
time by the Participant's written direction. In the absence of a proper
appointment of a beneficiary, or if the appointed beneficiary or beneficiaries
fail to survive the Participant, the Participant’s beneficiary shall be the
Participant’s estate.
(f)
Withholding Payment. If the Administrator has any doubt as to the location of
the Participant or the proper beneficiary hereunder, the Administrator shall
have the right to direct the Company to withhold payment until the matter is
finally adjudicated. Moreover, the Administrator may direct the Company to
withhold payment if the Administrator reasonably anticipates that the payment
will violate then current federal securities laws or other applicable law,
provided that the payment shall be made at the earliest date at which the
Administrator reasonably anticipates that the making of the payment will not
cause such violation. Any payment made by the Company in good faith and in
accordance with the terms of the Plan and the directions of the Administrator
shall fully discharge any liability of the Company or the Plan with respect to
such payment. This provision shall be applied in a manner which is consistent
with Section 409A.

(g)
Incompetency. If the Administrator determines that a benefit under the Plan is
to be paid to a minor, a person declared incompetent or a person incapable of
handling the disposition of that person's property, then, until a claim for such
benefit has been made by a duly appointed guardian or other legal
representative, the Administrator may provide for such payment or any part
thereof to be made to any other person or institution then contributing toward
or providing for the care and maintenance of such person, or, solely in the case
of a minor, to a custodian under the Uniform Gifts to Minors Act or similar
statute. Any such payment shall be a payment for the account of the Participant
or his or her beneficiary, as applicable, and fully discharge any liability of
the Company or the Plan with respect to such payment.

10.
Administration and Amendment of the Plan.


WEYERHAEUSER COMPANY
2015 DEFERRED COMPENSATION PLAN    -15-    



--------------------------------------------------------------------------------



(a)
Powers of the Administrator. Full power and authority to construe and interpret
the Plan and make all decisions regarding eligibility and benefits shall be
vested in the Administrator, except as otherwise provided in Paragraph 10(c).
Subject to Paragraph 11, decisions hereunder by the Administrator or any other
authorized individual or entity shall be final, conclusive and binding on all
parties, including Employees, Participants and the Company.

(b)
Expenses of the Plan. The expenses of administering the Plan shall be borne by
the Company.

(c)
Amendment and Termination. The Committee in its sole discretion may (i) amend,
suspend or terminate the Plan and (ii) supplement or replace the Plan with or by
other deferred compensation plans; provided, however, that no amendment to the
provisions providing for the payment of compensation in the form of stock of the
Company shall be effective unless approved by the shareholders of the Company to
the extent such approval is required by applicable law. Notwithstanding the
foregoing sentence, the Administrator in its sole discretion may also amend the
Plan to the extent the Administrator determines necessary or advisable to
(x) implement legally required changes or (y) incorporate administrative changes
that will not result in a substantial adverse financial effect on the Company.

(d)
Participants' Rights. No amendment, suspension or termination of the Plan shall
affect any Award already granted or any deferral already made, and in the event
of any such change, any deferred compensation credited to a Participant's
account shall be paid as provided herein. No Participant shall have any right or
interest in the Plan or its continuance or in his or her continued participation
in the Plan, other than in the deferred compensation credited to his or her
account. The Plan shall not be subject to any mistake of fact claim.

11.
Claims Procedure.


WEYERHAEUSER COMPANY
2015 DEFERRED COMPENSATION PLAN    -16-    



--------------------------------------------------------------------------------



(a)
Filing a Claim. A Participant or a beneficiary (the "Claimant"), or the
authorized representative of either, who believes that the Participant or
beneficiary has been denied benefits to which he or she is entitled under the
Plan may file a written claim for such benefits with the Administrator. Any
claim must be in writing and must contain the reason for making the claim, the
facts supporting the claim, the amount claimed and the Claimant's name and his
or her (or his or her authorized representative's) address.

(b)
Claim Review. Claims shall be decided by the Administrator, who will generally
make his or her decision with respect to a claim and notify the Claimant (or his
or her authorized representative) in writing of such decision within 90 days
after receiving the claim. The Administrator may extend this 90-day period for
an additional 90 days if he or she determines that special circumstances require
additional time to process the claim. The Administrator shall notify the
Claimant (or his or her authorized representative) in writing of any such
extension within 90 days of receiving the claim. The notice will include the
reasons why the extension is necessary and the date by which the Administrator
expects to render his or her decision on the claim.

If the Participant's claim is partially or completely denied, the written notice
to the Claimant (or his or her authorized representative) shall include:
(i)
The specific reason or reasons for the denial;

(ii)
Reference to the specific Plan provisions on which the denial is based;

(iii)
A description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(iv)
A description of the Plan's claim appeal procedure (and the time limits
applicable thereto), including a statement of the Claimant's


WEYERHAEUSER COMPANY
2015 DEFERRED COMPENSATION PLAN    -17-    



--------------------------------------------------------------------------------



right to bring a civil action under Section 502(a) of ERISA following an adverse
determination on appeal.

If a Claimant submits a claim in accordance with the procedure described above
and does not hear from the Administrator within 90 days, the Claimant may
consider the claim denied.
(c)
Appealing a Claim Denial. If a claim is partially or completely denied, the
Claimant has the right to appeal the denial. To appeal a claim denial, the
Claimant (or his or her authorized representative) must file a written request
for appeal with the Administrator within 60 days after receiving written notice
of the claim denial. This written request for appeal should include:

(i)
A statement of the grounds on which the appeal is based;

(ii)
Reference to the specific Plan provisions that support the claim;

(iii)
The reasons or arguments why the Claimant believes the claim should be granted
and the evidence supporting each reason or argument; and

(iv)
Any other comments, documents, records or information relating to the claim that
the Claimant wishes to submit.

The Claimant (or his or her authorized representative) will be provided, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant (within the meaning of 29 C.F.R.
§ 2560.503-1(m)(8)) to his or her claim.
(d)
Decision on Appeal. Appeals shall be decided by the Administrator, which will
generally render its decision with respect to an appeal and notify the Claimant
(or his or her authorized representative) in writing of such decision within 60
days after receiving the appeal. The Administrator may extend this 60-day period
for an additional 60 days if it determines that special circumstances require
additional time to process the appeal. The Administrator shall notify the
Claimant (or his or her authorized


WEYERHAEUSER COMPANY
2015 DEFERRED COMPENSATION PLAN    -18-    



--------------------------------------------------------------------------------



representative) in writing of any such extension within 60 days of receiving the
appeal. The notice will include the reasons why the extension is necessary and
the date by which the Administrator expects to render its decision on the
appeal. In reaching its decision, the Administrator will take into account all
of the comments, documents, records and other information that the Claimant (or
his or her authorized representative) submitted, without regard to whether such
information was submitted or considered by the Administrator in its initial
denial of the claim.
If a claim is partially or completely denied on appeal, the written notice of
claim denial shall include the following:
(i)
The specific reason or reasons for the denial;

(ii)
Reference to the specific Plan provisions on which the denial is based;

(iii)
A statement that the Claimant (or his or her authorized representative) is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant (within the
meaning of 29 C.F.R. § 2560.503-1(m)(8)) to the claim; and

(iv)
A statement of the Claimant's right to bring an action under Section 502(a) of
ERISA.

If a Claimant files an appeal in accordance with the procedure described above
and does not hear from the Administrator within 60 days, the Claimant may
consider the appeal denied.
(e)
Filing Suit. A Participant or his or her beneficiary must comply with the claim
and appeal procedures described in this Paragraph 11 before seeking any other
legal recourse (including filing a lawsuit) regarding claims for benefits. If a
Claimant wishes to file a court action after exhausting the


WEYERHAEUSER COMPANY
2015 DEFERRED COMPENSATION PLAN    -19-    



--------------------------------------------------------------------------------



procedures set forth in this Paragraph 11, the Claimant (or his or her
authorized representative) must file such action in a court of competent
jurisdiction within the first of the following dates to occur: (1) three years
after the date on which eligibility or benefits are denied or the Participant or
Beneficiary should have reasonably known eligibility or benefits are denied; (2)
one year after the date on which the Claimant (or his or her authorized
representative) received the written denial of the appeal; and (3) one year
after the date the claim or appeal is deemed denied due to the expiration of the
applicable review period. Court actions may not be commenced after this one-year
period. Any judicial review of the Administrator's decision on a claim shall be
limited to whether, in the particular instance, the Administrator abused its
discretion. In no event will such judicial review be on a de novo basis, because
the Administrator has discretionary authority to determine eligibility for (and
the amount of) benefits under the Plan and to construe and interpret the terms
and provisions of the Plan.
(f)
Claims Involving Applications for Unforeseeable Emergency Distributions.
Notwithstanding the foregoing, any claim or appeal involving an application for
a distribution due to an Unforeseeable Emergency shall be decided by the
Committee. With respect to any such claim or appeal, all references to the
Administrator in the foregoing provisions shall be deemed to refer instead to
the Committee.

(g)
Disability Claims. Notwithstanding the foregoing, in the event any claim
requires a medical determination as to whether or not a Participant is disabled,
such determination shall be made in accordance with the Department of Labor
regulations under Section 503 of ERISA applicable to disability claims. Any such
claim shall be decided by the Weyerhaeuser Company Administrative Committee (or
its delegate) and any appeal with respect to such claim shall be decided by the
President and Chief Executive Officer of Weyerhaeuser Company.


WEYERHAEUSER COMPANY
2015 DEFERRED COMPENSATION PLAN    -20-    



--------------------------------------------------------------------------------



12.
Miscellaneous.

(a)
Rights Unsecured. The right of a Participant or his or her beneficiary to
receive a payment hereunder will be an unsecured claim against the general
assets of the Company, and neither the Participant nor his or her beneficiary
will have any rights in or against any amount credited to his or her Account or
any other specific assets of the Company. The Plan at all times shall be
considered entirely unfunded for tax purposes. Any funds set aside by the
Company for the purpose of meeting its obligations under the Plan, including any
amounts held by a trustee, will continue for all purposes to be part of the
general assets of the Company and will be available to the Company's general
creditors in the event of the Company's bankruptcy or insolvency. The Company's
obligation under the Plan will be that of an unfunded and unsecured promise to
pay benefits in the future.

(b)
Construction of Plan. Nothing in the Plan shall be construed to give any
Employee (or any other person) any right to receive Awards or any other type of
compensation from the Company. No Participant or beneficiary shall have any
right to receive a payment under the Plan except in accordance with the terms of
the Plan. Establishment and maintenance of the Plan shall not be construed to
give any Eligible Employee (or any other person) the right to be retained as an
Employee or as a member of the Board of Directors of Weyerhaeuser Company.
Nothing contained in the Plan shall constitute a guarantee by the Company or any
other person or entity that the assets of the Company will be sufficient to pay
any benefits under the Plan. If any provision of the Plan is held to be invalid
or illegal for any reason, such invalidity or illegality shall not affect the
remaining parts of the Plan, but the Plan shall be construed as if the invalid
or illegal provision had never been included in the Plan. Unless some other
meaning or intent is apparent from the context, the plural includes the singular
and vice versa; and masculine, feminine and neuter words are used
interchangeably. Any headings used


WEYERHAEUSER COMPANY
2015 DEFERRED COMPENSATION PLAN    -21-    



--------------------------------------------------------------------------------



herein are included for ease of reference only, and are not to be construed so
as to alter the terms hereof.
(c)
Alienation Prohibited. Amounts credited to a Participant's accounts are not
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, charge, garnishment, execution or levy of any kind, either
voluntary or involuntary, and any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, charge or otherwise dispose of any right to
any benefit hereunder will be null and void and not binding on the Plan or the
Company.

(d)
Taxes. The Company or any other payor may withhold from a benefit payment under
the Plan or from any other compensation payable by the Company to the
Participant any federal, state or local taxes required by law to be withheld
with respect to a deferral, payment or accrual under the Plan, and will report
such payments and other Plan-related information to the appropriate governmental
agencies as required under applicable law.

(e)
No Guaranty of Tax Consequences. None of the Company, the Administrator, the
Committee or any other person guaranties any particular federal or state income,
payroll, personal property or other tax consequence will occur because of
participation in the Plan. A Participant should consult with professional tax
advisors regarding all questions relative to the tax consequences arising from
participation in the Plan.

(f)
Participant's Cooperation. A Participant shall cooperate with the Company by
furnishing any and all information requested in order to facilitate the
administration of the Plan or the payment of benefits hereunder. If the
Participant refuses to cooperate, the Company shall have no further obligation
to the Participant under the Plan.

(g)
Successors and Assigns. The terms and conditions of the Plan, as amended and in
effect from time to time, will be binding on the Company's successors


WEYERHAEUSER COMPANY
2015 DEFERRED COMPENSATION PLAN    -22-    



--------------------------------------------------------------------------------



and assigns, including, without limitation, any entity into which the Company
may be merged or with which the Company may be consolidated.
(h)
Applicable Law and Venue. The Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by the laws of the United
States, will be governed by the laws of the State of Washington without giving
effect to the choice or conflicts of law provisions thereof. If the Company or
any Participant or beneficiary initiates litigation related to the Plan, the
venue for such action will be King County, Washington.

(i)
Notice. Any notice required to be furnished by a Participant shall be deemed to
be provided if sent in accordance with information and instructions communicated
to Participants from time to time.

* * * * *
IN WITNESS WHEREOF, Weyerhaeuser Company has caused this Plan to be duly
executed on the date set forth below.
WEYERHAEUSER COMPANY

Date:                            By:                    
Title:                    



WEYERHAEUSER COMPANY
2015 DEFERRED COMPENSATION PLAN    -23-    



--------------------------------------------------------------------------------





Weyerhaeuser Company
2015 Deferred Compensation Plan

Schedule A
Award Plans


Weyerhaeuser Company Annual Incentive Plan
Weyerhaeuser Company Residential Wood Products Sales Incentive Plan



WEYERHAEUSER COMPANY
2015 DEFERRED COMPENSATION PLAN    -1-    

